925 A.2d 1099 (2007)
282 Conn. 918
Joseph ANCONA
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided May 15, 2007.
Joseph Visone, special public defender, in support of the petition.
Bruce R. Lockwood, assistant state's attorney, in opposition.
The petitioner Joseph Ancona's petition for certification for appeal from the Appellate Court, 100 Conn.App. 283, 918 A.2d 283 (2007), is denied.
ROGERS, C.J., and NORCOTT, J., did not participate in the consideration or decision of this petition.